U.S. BANCORP FUND SERVICES, LLC 615 E. Michigan Street Milwaukee, WI53202 December 23, 2015 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C. 20549 RE:TRUST FOR PROFESSIONAL MANAGERS (the “TRUST”) Securities Act Registration No: 333-62298 Investment Company Registration No: 811-10401 Geneva Advisors All Cap Growth Fund (S000015087) Geneva Advisors Equity Income Fund (S000028772) Geneva Advisors International Growth Fund (S000040834) Geneva Advisors Small Cap Opportunities Fund (S000043625) Geneva Advisors Emerging Markets Fund (S000047359) Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933 (the “1933 Act”), as amended, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, the Trust on behalf of its series, the Geneva Advisors All Cap Growth Fund, Geneva Advisors Equity Income Fund, Geneva Advisors International Growth Fund, Geneva Advisors Small Cap Opportunities Fund and Geneva Advisors Emerging Markets Fund (each, a “Fund”, and collectively, the “Funds”), hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) under the 1933 Act would not have differed from that contained in the most recent amendment for the Fund dated December 29, 2015, and filed electronically as Post-Effective Amendment No. 526 to the Fund’s Registration Statement on Form N-1A on December 18, 2015. If you have any questions or require further information, do not hesitate to contact the undersigned at (414) 765-6115. Sincerely, /s/ Adam W. Smith Adam W. Smith, Esq. For U.S. Bancorp Fund Services, LLC
